               Case 3:19-cr-00118 Document 22 Filed 07/08/19 Page 1 of 2 PageID #: 51

                                       District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Huntington
Date: 7/8/2019                                                                  Case Number 3:19-cr-00118
Case Style: USA vs. Eduardo Rios-Rios
Type of hearing Plea Hearing
Before the honorable: 2514-Chambers
Court Reporter Kathy Swinhart                                                   Courtroom Deputy Terry Justice
Attorney(s) for the Plaintiff or Government Erik Goes


Attorney(s) for the Defendant(s) Lex Coleman


Law Clerk Michael Hoffman                                                     Probation Officer Erin Stone
                                                         Trial Time




                                                      Non-Trial Time
Plea Hearing



                                                        Court Time
3:23 pm to 3:45 pm
Total Court Time: 0 Hours 22 Minutes Non-Trial Time/Uncontested Time


                                                     Courtroom Notes
Hearing scheduled to commence: 3:30 pm
Hearing commenced: 3:23 pm

Interpreter: Ana Lahr.

Defendant appeared in person and with counsel for a plea to the single count indictment.
Defendant sworn; Defendant found competent to proceed.
The defendant is pleading guilty without a plea agreement.
Defendant pleaded guilty.
Court read pertinent portions of statute with which Defendant was charged.
Defendant explained why he considered himself guilty.
Testimony of Klara Huss, offered evidence of what Government would be able to prove at trial.
Court found that there was a sufficient factual basis for the plea.
Court found that the defendant understood the nature of the charge and the consequences of pleading guilty.
Court found that the defendant understood the constitutional and other legal rights being given up.
Court found that the plea was voluntary.
Defendant executed written plea of guilty.
Plea was accepted.
Defendant found guilty of violating 8 U.S.C. § 1326(a).

PLEA HEARING CONCLUDED - SENTENCING BEGAN: 3:45 pm

There were no objections to the presentence report and the presentence report was adopted.

Total offense level             6
criminal history category       I

advisory guideline ranges
custody 0 - 6 months
sr       1 year
fine     $1,000 - $9,500
SA       $100
             Case 3:19-cr-00118 Document 22 Filed 07/08/19 Page 2 of 2 PageID #: 52

                                      District Judge Daybook Entry
custody   0 - 6 months
sr        1 year
fine      $1,000 - $9,500
SA        $100

Comments of Government and Defendant's counsel.

Custody          time served

Special Assessment $100 due immediately

The defendant was informed of appeal rights.

Defendant detained.

Hearing concluded: 3:52 pm
